IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RODERICK CLARK,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1682

NICHOLS M. N. P.,

     Respondent.
___________________________/

Opinion filed September 5, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Roderick Clark, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      Petitioner has not demonstrated that the trial court has failed to timely consider

and rule upon any motion after having that matter called up for hearing and disposition.

Petitioner has therefore failed to demonstrate an entitlement to mandamus relief. See
Moore v. Corr. Med. Servs., 817 So. 2d 963, 964 (Fla. 1st DCA 2002) (“Absent a

showing that the trial court has failed to take action on some pending matter he has

noticed for hearing, [the petitioner] has failed to establish an entitlement to mandamus

relief.”); Smartt v. First Union Nat’l Bank, 771 So. 2d 1232 (Fla. 5th DCA 2000). We

DENY the petition accordingly.

LEWIS, RAY, and JAY, JJ., CONCUR.